Case: 12-12275         Date Filed: 11/07/2012   Page: 1 of 4

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-12275
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 8:97-cr-00483-EAK-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                                 versus

DESBURN PINNOCK,
a.k.a. Bull,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (November 7, 2012)

Before HULL, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 12-12275     Date Filed: 11/07/2012    Page: 2 of 4

      Desburn Pinnock, proceeding pro se, appeals the district court’s denial of

his motion for a reduced sentence, pursuant to 18 U.S.C. § 3582(c)(2) and

Amendment 750 to the Sentencing Guidelines. Pinnock contends the district court

erred in denying his motion for § 3582(c)(2) relief because he should be held

accountable for only 300 grams of cocaine base. He asserts that a breach of the

plea agreement occurred when he was held accountable at his original sentencing

for 60 kilograms of cocaine base when he only stipulated to 1.5 kilograms. He

requests a remand to determine the proper drug quantity.

      A district court may not modify a term of imprisonment unless a defendant

was sentenced based on a guideline range that “has subsequently been lowered by

the Sentencing Commission.” See 18 U.S.C. § 3582(c)(2). When evaluating

whether a defendant is eligible for a reduced sentence, a district court should

determine what new sentence, if any, applies, “by substituting the amended

guideline range for the originally applied guideline range, and then using that new

base level to determine what ultimate sentence it would have imposed.” United

States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000). Even if a retroactive

amendment would apply to a defendant’s case, he will be ineligible for

§ 3582(c)(2) relief if the amendment would “not have the effect of lowering [his]

applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B).

                                          2
                Case: 12-12275       Date Filed: 11/07/2012       Page: 3 of 4

       A § 3582(c)(2) modification “does not constitute a de novo re-sentencing,”

however. Bravo, 203 F.3d at 781. Rather, when engaging in this process, a

district court must leave “all original sentencing determinations . . . unchanged

with the sole exception of the guideline range that has been amended since the

original sentencing.” Id.; United States v. Cothran, 106 F.3d 1560, 1563 & n.5

(11th Cir. 1997) (explaining the district court was bound by its original

drug-quantity finding in a § 3582(c)(2) proceeding).

       The district court did not err in denying Pinnock’s § 3582(c)(2) motion.1

Despite his attempts both before the district court and now on appeal, § 3582(c)(2)

did not give him license to relitigate the original drug-quantity finding upon which

his sentence was based. This quantity—60 kilograms of cocaine base—produced

a base offense level of 38 under § 2D1.1(c), both at the time of his original

sentencing and as now amended.2 Because Amendment 750 did not operate to




       1
          We review the denial of a motion for a sentence reduction under § 3582(c)(2) for abuse
of discretion, but review de novo a district court’s conclusions about the scope of its legal
authority under § 3582(c)(2). United States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009).
       2
         Amendment 750, effective November 1, 2011, made permanent an amendment lowering
the offense levels for particular crack cocaine quantities in U.S.S.G. § 2D1.1(c). See U.S.S.G.
App. C, Amends. 748, 750. These amendments altered the Drug Quantity Table in § 2D1.1(c) so
that a base offense level of 38 applies to crack cocaine quantities of 8.4 kilograms or more. See
id.; U.S.S.G. § 2D1.1(c)(1) (2012). Pinnock’s base offense level was also 38 at his original
sentencing.

                                               3
               Case: 12-12275   Date Filed: 11/07/2012   Page: 4 of 4

reduce Pinnock’s base offense guideline range, he was ineligible for § 3582(c)(2)

relief.

          AFFIRMED.




                                        4